Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 83-0245581 (IRS Employer Identification No.) 12645 49 th Street North Clearwater, Florida 33762 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.0 0 1 par value (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ As of February 13, 2015 the Company had 62,093,518 shares of Common Stock and 4,000,000,000 shares of Preferred Stock issued and outstanding. Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2014 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item4. Controls and Procedures 19 PART II – OTHER INFORMATION Item6. Exhibits 20 Signatures 21 2 Table Of Contents PART I Item 1. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2014 September 30, (unaudited) 2014 ASSETS Cash and equivalents $ 24,586 $ 9,522 Accounts receivable, net 97,406 353,951 Inventory 362,515 363,250 Other current assets 66,969 119,838 Current assets from discontinued operations 3,352 4,085 Total current assets 554,828 850,916 Fixed assets, net 82,216 65,302 Other assets 2,000 2,000 Non-current assets from discontinued operations - - Total Assets $ 639,044 $ 918,218 LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ 1,189,069 $ 1,119,870 Accrued expenses and other current liabilities 444,882 364,298 Current portion of long term debt 309,959 398,184 Current liabilities from discontinued operations 1,228,465 1,812,632 Total current liabilities 3,172,375 3,694,984 Shareholder loans 17,627 21,830 Long term debt, net of current portion 4,660,968 4,238,215 Long term liabilities from discontinued operations 6,855,671 6,071,700 Total liabilities 14,706,641 14,026,729 Commitments and contingencies - - Shareholders’ deficit: Preferred stock, $.00001 par, authorized 5,000,000,000 shares; 4,000,000,000 issued and outstanding at December 31, 2014 and September 30, 2014 40,000 40,000 Common stock, $.001 par; authorized 500,000,000 shares; 62,093,518 and 59,280,068 issued and outstanding atDecember 31, 2014 and September 30, 2014 62,093 59,280 Subscription receivable (66,000 ) (66,000 ) Additional paid in capital in excess of par 23,730,117 23,681,161 Retained deficit (37,833,807 ) (36,822,952 ) Total shareholders’ deficit (14,067,597 ) (13,108,511 ) Total liabilities and shareholders’ equity $ 639,044 $ 918,218 See accompanying notes to consolidated financial statements. 3 Table Of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS
